Citation Nr: 1816960	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  17-36 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial separate compensable rating for anemia.

2.  Entitlement to service connection for a low back disability.

(The issue of entitlement to payment of VA disability benefits for the period from October 1972 to May 2000 will be addressed in a separate decision.)


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from October 1963 to January 1970, and had additional service in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In January 2016, the RO denied service connection for a low back disability (claimed as spinal stenosis, vertebral fracture/dislocation, and lumbar strain).  In February 2016, the RO granted service connection for anemia and assigned a noncompensable evaluation effective March 10, 2015. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Anemia was not manifested by hemoglobin of 10gm/100mL or less at any time during the appeal period.


CONCLUSION OF LAW

The criteria for an initial separate compensable rating for anemia have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.117, Diagnostic Code 7700 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, present level of disability is the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran was granted service connection for anemia secondary to his service-connected diabetes mellitus.  Under Diagnostic Code (DC) 7913, complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation under DC 7913.  Noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, DC 7913.

The Veteran seeks a separate compensable rating for his anemia, which is evaluated under DC 7700.  A 0 percent (noncompensable) rating is assigned when hemoglobin is 10gm/100mL or less, and the Veteran is otherwise asymptomatic.  A 10 percent rating is assigned when hemoglobin is 10gm/100mL or less with findings such as weakness, easy fatigability or headaches.  38 C.F.R. § 4.117, DC 7700.

In this case, a separate compensable rating for anemia is not warranted because the Veteran's hemoglobin was never 10gm/100mL or less during the appeal period.  From September 2014 through July 2017, the Veteran underwent numerous tests to measure his hemoglobin with the following results, in gm/100mL: 11.9, 11.7, 11.6, 12.2, 11.7, 12.0, 11.2, 12.1, 11.4, 11.5, 11.5, 11.4, and 12.1.

Because hemoglobin of 10gm/100mL or less has not been shown, a separate 10 percent rating for anemia is not appropriate in this case.

The Veteran has also argued that a separate compensable rating is warranted for myelitis, which is rated under DC 8010.  However, he is service-connected for anemia, which is defined as a reduction below normal in the concentration of erythrocytes or hemoglobin in the blood.  See Dorland's Illustrated Medical Dictionary 79 (31st ed. 2007).  Myelitis is inflammation of the spinal cord.  Id. at 1237.  A September 2015 VA examiner confirmed that the Veteran had anemia, and that myelitis was not present.  There is no basis for rating the Veteran's service-connected anemia under the rating criteria for myelitis, DC 8010.  

In a September 2017 statement, the Veteran raised the question of whether an extraschedular rating was warranted based on the combined effects of all of his service-connected disabilities.  At the time, such extraschedular ratings were valid.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, VA has since issued a Final Rule amending 38 C.F.R. § 3.321(b)(1), effective January 8, 2018, to clarify that an extraschedular rating is not available based on the combined effect of multiple service-connected disabilities.  See 82 Fed. Reg. 57830 (December 8, 2017).  Therefore, the Veteran's request for such a rating will not be addressed on the merits.


ORDER

An initial separate compensable rating for anemia is denied.


REMAND

The Veteran contends that he has a low back disability etiologically related to his military service.  Specifically, in a July 2017 statement, he stated that the Army physical examinations and fitness tests were the cause of his back disability.  He indicated that these tests involved a two-mile timed run and push-ups, as well as sit-ups which required him to lay flat on his back and then raise his body up in a vertical position.

The Board recognizes that such tests would be consistent with the circumstances of the Veteran's active and Reserve service.  Therefore, he should be afforded a VA examination to determine whether he has a current condition which is related to these in-service physical fitness tests.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA and private medical records pertinent to the claim.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his low back condition.  The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed.  All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran.

The examiner should list all current low back conditions which are present, and then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any of the diagnosed conditions are etiologically related to service.

Although the examiner must review the file, his/her attention is directed to the following evidence:

  All service examinations of the lumbar spine conducted during the Veteran's active duty and reservist service.  

  VA records from March 2015 include an MRI showing a stable compression deformity at L1, slight endplate height loss L1 vertebral body, L3 hemangioma, and moderate-severe degenerative joint disease of the lumbosacral spine.

  In a July 2017 statement, the Veteran asserted that he has a low back disability etiologically related to Army physical examinations and fitness tests conducted during his military service.  He indicated that these tests involved a two-mile timed run and push-ups, as well as sit-ups which required him to lay flat on his back and then raise his body up in a vertical position.

The examiner must provide a complete explanation for any opinion.  If the examiner is unable to render the requested opinion without resorting to speculation, he/she must provide an explanation for why this is the case, such as whether there is inadequate factual information, whether the question falls beyond the limits of the examiner's knowledge, whether the question is beyond the knowledge of the medical community, or another reason.

2.  Following completion of the foregoing, readjudicate the Veteran's claim for service connection for a low back disability.  If the claim is not granted, send him a Supplemental Statement of the Case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


